Citation Nr: 9935193	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to the service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1982 to 
April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1992 rating decision from Department 
of Veterans Affairs (VA) Regional Office (RO) in San 
Francisco, California, which determined that a 10 percent 
evaluation was warranted for the veteran's service-connected 
left knee disability and denied entitlement to service 
connection for a low back disability, claimed as secondary to 
the service-connected knee disability.  As a result of the 
veteran's change of residence, the veteran's claims folder 
has been transferred to the Portland, Oregon RO.



FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
positive patella crepitus, mild peri-patella tenderness, and 
mild laxity of bilateral anterior cruciate ligaments without 
swelling, limping, or deformities.

2.  The veteran failed, without good cause, to report for a 
VA examination scheduled to evaluate his service-connected 
left knee disability.

3.  Competent medical evidence of a nexus between the 
veteran's low back disability and the service-connected left 
knee disability has not been presented.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (1999).

2.  The claim of entitlement to service connection for a low 
back disability, claimed as secondary to the service-
connected left knee disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Relevant service medical records reflect that the veteran 
underwent arthroscopic surgery in August 1983.  Findings 
included only a very small partial tear of the anterior 
cruciate ligament.  Upon separation examination dated in 
April 1984, the veteran complained of knee pains.  A 
diagnosis of left knee post-ligamental tear with persistent 
pain and swelling was noted.  A history of right knee 
chondromalacia was also noted.  

Service personnel records reflect the veteran sustained an 
injury to his left knee in August 1983.  It was determined 
that the veteran's injury was sustained in the line of duty.  

Upon VA examination dated in July 1984, the veteran reported 
intermittent swelling of the left knee.  The veteran reported 
treating his knee with aspirin.  Physical examination 
revealed mild tenderness on palpation of the medial aspect of 
both knees.  Range of motion in the left knee was noted as 
140 degrees flexion and 5 degrees extension.  A radiology 
report of both knees revealed a normal right knee and soft 
tissue calcification on the medial aspect of the left knee 
suggestive of capsular calcification.  The examiner noted 
diagnoses of mild tenderness on palpation of the medial knees 
and calcification of the medial aspect of the left knee.  

Private hospital records dated in September 1985 reflect 
complaints of neck and back pain following a motor vehicle 
accident.  A diagnosis of mild muscular strain was noted.  

Private medical records dated in September 1985 reflect 
relevant impressions of slight narrowing of the L5-S1 
intervertebral disc space and "limbus" vertebra at L4 
secondary to prior vertebral rim apophysitis.  It was noted 
that the veteran was involved in a rear-end collision in 
September 1985 and experienced neck and back pains as well as 
headaches.  

Private chiropractic records dated from September 1985 to 
November 1985 reflect complaints of low back pain, neck pain, 
and headaches.  In a medical history questionnaire, it was 
noted that the veteran's condition was due to an accident.  
The records reflect treatment for neck, back, and knee pain.

Private medical records dated in November and December 1985 
reflect complaints of neck and low back pain following a 
motor vehicle accident in September 1985.  It was noted that 
the veteran had no prior back injuries.  The veteran denied 
pain radiation.  Percussion to the thoracolumbar area was 
noted as quite painful at the lower thoracic portion.  The 
physician noted no limitation of motion, and extension and 
lateral bending were noted as normal.  X-ray examination 
revealed scoliosis in the thoracic spine convexed to the 
right in the lower thoracic area.  No abnormalities of the 
lumbar spine were found.  The physician opined the veteran 
had sustained cervical and thoracolumbar sprains.  He did not 
find any neurological components.  Records dated in December 
1985 reflect continued pain in the lumbar area and mild but 
definite spasm of the left lumbar musculature.  

VA outpatient treatment records dated from February to May 
1992 reflect complaints of pain and crepitus in the left 
knee.  Examination of the left knee revealed very severe 
crepitus in the patellofemoral joint and distal quadriceps as 
well as moderate anterior cruciate ligament relaxation.  An 
impression of anterior cruciate ligament tear and 
patellofemoral arthritis of the left knee was noted.  An 
April 1992 magnetic resonance imaging report of the left knee 
reflects no significant findings.  

Upon VA examination dated in July 1992, the veteran 
complained of pain, swelling, stiffness, and locking in his 
knees, greater on the left than the right.  Examination of 
the lumbosacral spine revealed normal configuration without 
tenderness or muscle spasm.  Examination of the knees 
revealed no swelling, tenderness, or deformity.  The patellae 
were normal in position and mobility and showed mild 
tenderness.  Mild laxity of the anterior cruciate, medial 
collateral and lateral collateral ligaments of both knees was 
noted.  Crepitus of the knees was also noted.  Diagnoses of 
bilateral knee retropatellar femoral pain syndrome with 
ligament laxity and lumbosacral strain were noted.  The 
examiner commented that although the veteran reported having 
an abnormal gait which led to strain on the lumbosacral 
spine, he did not at that time manifest a limp on either leg.  
X-ray examination of the lumbosacral spine revealed minimal 
narrowing of L5-S1 disc and a small osteophyte at L4.  An 
impression of small osteophyte anteriorly at L4 and minimal 
degenerative disc disease at L5-S1 was noted.  

VA hospital records dated in August 1992 reflect the veteran 
underwent right knee arthroscopy.  The arthroscopy was noted 
as normal except for mild synovitis.  The veteran complained 
of bilateral knee pain but had no complaints of numbness or 
weakness in either lower extremity.

VA treatment records dated in October 1992 reflect treatment 
for a ten-year history of cocaine abuse.  It was noted that 
the veteran complained of pain in his legs.  

VA treatment records dated from December 1992 to January 1993 
reflect an impression of bilateral anterior cruciate 
deficiency of the knee joints with chondromalacia of the 
patella and early osteoarthritis of both knees.  A January 
1993 statement reflects the veteran's disability should be 
extended for at least three months for vocational 
rehabilitation.  

Upon VA examination dated in August 1993, the veteran 
reported low back pain since his military service, but could 
not recall the exact time or events surrounding the onset of 
low back pain.  The examiner noted no spasm, pain radiation, 
numbness, or weakness.  The musculature of the back was noted 
as slightly tender.  The veteran complained of pain on 
forward flexion and lateral flexion.  A diagnosis of low back 
strain due to muscle deconditioning was noted.  

Upon VA examination of the knees dated in August 1993, the 
veteran complained of a constant ache in the left knee with 
crepitus, aggravated by standing, squatting and stairs.  The 
veteran also complained of right knee pain.  Upon physical 
examination, the examiner noted positive patella crepitus and 
mild peri-patella tenderness in both knees.  The examiner 
noted no swelling, deformities, or limping.  Mild laxity of 
bilateral anterior cruciate ligaments was noted.  Range of 
motion was noted as 140 degrees flexion in both knees.  A 
diagnosis of retropatellar femoral pain syndrome with 
ligament laxity in both knees was noted.

A January 1998 computer generated record reflects the veteran 
failed to report for scheduled VA examinations of the joints 
and spine in July 1998.  

Analysis

A.  Left Knee Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Impairment of the knee manifested by moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation.  Severe recurrent subluxation or lateral 
instability of the knee warrants a 30 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "mild" "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based upon 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

A review of the competent medical evidence of record, 
particularly the most contemporary and thus most probative 
medical evaluation reports, reflects that the veteran's left 
knee disability is manifested by positive patella crepitus, 
mild peri-patella tenderness, and mild laxity of bilateral 
anterior cruciate ligaments.  Physical examination revealed 
no swelling, limping, or deformities.  The findings of the 
most recent VA examination, dated in August 1993, are 
consistent with earlier findings and medical records, which 
also reflect impressions of mild tenderness, retropatellar 
femoral pain syndrome with ligament laxity, no swelling, mild 
tenderness, and mild laxity of the anterior cruciate 
ligament.  The Board concludes that this medical evidence 
more nearly approximates to a mild left knee disability.  As 
previously noted, the use of the word "mild" by physicians 
in describing a service-connected disability is not 
dispositive; however, the medical evidence of record in this 
regard is consistent.  The record is silent for competent 
medical evidence of moderate or severe recurrent subluxation 
or lateral instability.  Thus an evaluation in excess of 10 
percent pursuant to Diagnostic Code 5257 is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individuals relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate than the 
one used by the RO."  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

A review of the competent medical evidence of record reflects 
that the veteran does not demonstrate any limitation of 
motion in the left knee.  Thus, application of Diagnostic 
Codes 5260 and 5261 is not warranted.  Nor is there any 
evidence of left knee ankylosis.  However, the record does 
include medical evidence indicative of left knee arthritis 
and the veteran has complained of crepitation, pain, and 
swelling.  

With regard to the above, the Board also references 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  In that opinion, the 
General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257, and a veteran also has limitation 
of motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or 5261, there is no additional disability for which a 
separate rating for arthritis may be assigned.  In the 
instant case, there is no evidence of limitation of motion in 
the left knee.  Therefore, the veteran does not meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or 5261, and a separate rating for arthritis may 
not be assigned.  

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The Court has, however, held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  Because the veteran's disability is 
rated under Diagnostic Code 5257, a code which is not 
predicated solely on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 regarding functional loss due to 
pain do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Furthermore, the evidence of record reflects no 
evidence of limping and tenderness is consistently noted as 
mild.  Thus, the Board concludes that the veteran manifests 
no additional functional disability due to pain on use to 
warrant an evaluation higher than the assigned 10 percent.  
See 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Finally, the Board recognizes that the August 1993 VA 
examination and treatment records dated in 1992 and 1993 may 
not accurately reflect the veteran's current level of 
disability and, thus, are not optimal bases upon which to 
decide whether the veteran is entitled to an increased 
evaluation.  However, the Board notes that the RO scheduled 
the veteran for VA examinations of the spine and joints in 
July 1998, but he failed to appear.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655.

In this action, good cause has not been demonstrated.  The 
veteran has not attempted to reschedule his examination or to 
provide any additional medical evidence.  In fact, the record 
reflects that the RO has been unable to contact or locate the 
veteran.  The "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-
way street," wherein the entire burden of such development 
is placed on the VA.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In a case such as this, where additional development 
is required to establish the entitlement to increased 
benefits, the veteran may not passively sit by under 
circumstances where his cooperation is essential in obtaining 
the putative evidence.  In such a situation, the Board has no 
alternative but to deny the veteran's claim.

B.  Low Back Disability

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on it own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a well-grounded claim has not been presented, 
the veteran's appeal fails as to that claim, and VA is under 
no duty to assist him in any further development of that 
claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. at 
81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of the incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) supported by lay or 
medical evidence; and of a nexus between the in-service (or 
service-connected) injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. §  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Following a thorough review of the entire record, the Board 
concludes that service connection for a low back disability, 
claimed as secondary to the veteran's service-connected left 
knee disability is not warranted.

Both the veteran's separation examination and the July 1984 
VA examination are silent for complaints related to low back 
pain.  The earliest evidence of low back pain appears in 
September 1985 private medical reports.  However, those 
private medical records also reflect that the veteran was 
involved in a motor vehicle accident in September 1985 and 
subsequently experienced neck and back pains.  Private 
medical records dated from November to December 1985 note 
that x-ray examination revealed no abnormalities of the 
lumbar spine and the examiner opined that the veteran had 
sustained cervical and thoracolumbar sprains.  

Additionally, upon VA examination dated in July 1992, the 
examiner commented that although the veteran reported having 
an abnormal gait which led to strain on the lumbosacral 
spine, he did not at that time manifest a limp on either leg.  
X-ray examination of the lumbosacral spine revealed minimal 
narrowing of L5-S1 and a small osteophyte at L4.  Finally, 
upon VA examination of the spine dated in August 1993, the 
examiner noted no spasm, pain radiation, numbness, or 
weakness, and the musculature of the back was noted as only 
slightly tender.  A diagnosis of low back strain due to 
muscle deconditioning was noted.  Although the veteran 
reported experiencing low back pain since his military 
service, he could not recall the exact time or events 
surrounding the onset of his low back pain.

The record is silent for competent medical evidence of a 
nexus between the veteran's service-connected left knee 
disability and his current low back disability.  The 
veteran's claim is supported solely by his own contentions.  
However, the Court has made it clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1994).  Consequently, the veteran's lay 
assertion that his low back disability is caused or 
aggravated by his service-connected left knee disability is 
neither competent nor probative of the issue in question.  
While the veteran is competent to testify as to 
symptomatology, he is not competent to diagnose the etiology 
of his own disability.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

In the absence of competent medical evidence of a nexus 
between the veteran's low back disability and his service-
connected left knee disability, the claim is not well 
grounded and must be denied.



ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability is denied.

Entitlement to service connection for a low back disability, 
claimed as secondary to the service-connected left knee 
disability, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

